Citation Nr: 0528346	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
including as due to service-connected malaria or exposure to 
Agent Orange.

2.  Entitlement to service connection for chronic abdominal 
pain, including as due to service-connected malaria or 
exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, including as due to service-connected malaria or 
exposure to Agent Orange.

4.  Entitlement to service connection for a pulmonary 
disorder to include chronic obstructive pulmonary disorder, 
including as due to service-connected malaria or exposure to 
Agent Orange.

5.  Entitlement to an initial compensable rating for malaria.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The issues of entitlement to service connection for Crohn's 
disease, abdominal pain, peripheral neuropathy, and pulmonary 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have active symptoms of malaria or 
residuals of malaria.


CONCLUSION OF LAW

Criteria for a compensable evaluation for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1-
4.16, 4.88b, Diagnostic Code 6304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2001 and March 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.


With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
September 2001, prior to the April 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  The Board acknowledges 
that the September 2001 notice addressed the issue of 
entitlement to service connection and the appeal here is with 
respect to entitlement to a compensable initial rating and 
points out that VA does not have an obligation to provide 
additional notice of the information and evidence necessary 
to substantiate issues raised in a notice of disagreement if 
original notice was given.  See VA General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Although VA did not have 
a duty to do so, its March 2005 notice advised the veteran of 
his rights and responsibilities with respect to his claim of 
entitlement to an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing a physical examination, and affording the veteran 
and his wife the opportunity to give testimony before both a 
Decision Review Officer (DRO) at the RO in August 2003 and 
before the Board in August 2005.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  As such, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserts that a compensable evaluation should be 
assigned for malaria because he experienced a severe bout of 
the disease during service, was treated with very destructive 
medication, and experienced a deterioration of his entire 
being as a result.  He credibly testified before both the DRO 
and the Board that he had not been treated for malaria since 
his discharge from service and had only experienced brief 
periods of hot sweats and chills that he thought were 
symptoms of malaria.  

The veteran has a number of claims pending with respect to 
secondary service-connection for disorders that he asserts he 
developed as a result of the deterioration of his body due to 
malaria and the treatment therefor.  The alleged secondary 
disabilities will not here be discussed.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Malaria is assigned a 100 percent evaluation under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304, when there is evidence of 
active disease.  Otherwise, residuals such as liver or spleen 
damage are to be rated under the appropriate body system.

There are no treatment records showing active malaria or 
residuals of malaria, which comports with the veteran's 
testimony that he never sought treatment for such.  Likewise, 
there is no evidence of liver or spleen damage due to 
malaria.  Upon VA examination in June 2003, the examiner 
reported that there was no evidence of malaria and/or 
residuals of malaria, noting that all blood panels were 
essentially unremarkable.

Given the evidence as outlined above, the Board finds that a 
compensable evaluation may not be assigned under Diagnostic 
Code 6304 as there is no medical evidence showing active 
malaria, and a compensable evaluation may not be assigned 
under another diagnostic code because there is no medical 
evidence of residuals of malaria.  The Board acknowledges and 
appreciates the research documents submitted by the veteran 
and the very helpful testimony of the veteran's wife with 
respect to her understanding of the effects of malaria on the 
body.  The statements of the veteran and his wife, however, 
cannot be substituted for medical evidence showing current 
disability simply because there is no evidence of current 
treatment for malaria.  Although the veteran's wife appears 
to have learned quite a lot about malaria from the Internet, 
there is no suggestion in the record that either she or the 
veteran are medical professionals.  As such, they are not 
competent to offer medical opinions as to whether the veteran 
experiences active malaria and/or residuals of his inservice 
malaria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, absent medical evidence of current 
symptoms and/or residuals of malaria, a compensable 
evaluation must be denied.


ORDER

A compensable evaluation for malaria is denied.


REMAND

The veteran claims that his multitude of physical complaints 
are direct results of his service-connected malaria and/or 
the treatment of that disease with very destructive 
medications during service.  Alternatively, he contends that 
his complaints are due to exposure to Agent Orange during his 
service in the Republic of Vietnam.  He has submitted 
treatise evidence and credible testimony with respect to the 
nature of his service-connected disability as well as current 
treatment records showing complaints of, treatment for, 
and/or diagnoses of Crohn's disease, abdominal pain, 
gastrointestinal disorders and chronic obstructive pulmonary 
disease.  As such, he has submitted sufficient evidence so as 
to require VA to provide him with a medical examination 
pursuant to 38 C.F.R. Section 3.159(c)(4).  

The veteran underwent VA examination in June 2003.  
Unfortunately, the examination report does not include any 
findings as to the issues of entitlement to service 
connection.  Consequently, these claims must be remanded for 
further development of the medical record.

This matter is remanded for the following action:

1.  Schedule the veteran for examination 
with an infectious disease specialist to 
determine the nature and etiology of his 
complaints related to Crohn's disease, 
abdominal pain, peripheral neuropathy, 
and a pulmonary disease.  The examiner 
should be supplied with the veteran's 
claims folder and requested to review all 
pertinent medical evidence and to perform 
all necessary clinical testing.  The 
examiner should render all appropriate 
diagnoses and state, with respect to each 
disorder diagnosed, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent)  that 
the disorder is a result of (a) active 
service, (b) malaria during service, (c) 
treatment for malaria during service, 
and/or (d) exposure to Agent Orange 
during service.  All opinions rendered 
must be supported by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


